Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26th July 2022 and 28th July 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
---------- ---------- ----------
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – please refer to Goto.
	The terminal disclaimer rejection, as presented previously, is maintained until the proper terminal disclaimer is filed.
	The applicant is welcome to contact the examiner to further discuss the case.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatented over Babaei et al (US 2017/0273109 A1) in view of Goto (US 2015/0141070 A1).
Claim 9 (similarly claim 1). Babaei shows a terminal in a communication system (fig. 4: wireless device 406), the terminal comprising:  	a transceiver (fig. 4: interface 407); and  	a controller coupled with the transceiver (fig. 4: processor 408) and configured to:  	identify a physical uplink shared channel (PUSCH) transmission occasion ([0146]: a UE may determine a different transmit power for different uplink channels based on uplink power control formulas… multiple signals may be transmitted on a subframe of a cell… PUCCH and PUSCH may be transmitted in parallel in a subframe… PUSCH/PUCCH and an SRS signal may be transmitted in different symbols of a subframe),  	determine a PUSCH transmission power based on [[transmit power during an uplink transmission burst including one or more subframe may change based on the above parameters and power control formulas implemented by a UE; [0161]: the sum of PCMAX,c for the configured carriers in case of carrier aggregation may exceed a maximum UE transmit power), and  	transmit, to a base station, data in the PUSCH transmission occasion based on the PUSCH transmission power ([0161]: in case of carrier aggregation and in a power-limited case where the sum of calculated power for transmission on the carriers in a subframe exceeds the maximum UE transmit power, a UE may give higher priority to PUCCH transmission and/or to PUSCH transmission carrying L1/L2 control signaling by allocating the same power calculated by their power control algorithm in which a UE may then scale the power level of PUSCHs transmitted in a subframe on different carriers such that sum of the power on the carriers does not exceed the UE maximum power), wherein  	the at least one TPC command value is included in at least one of downlink control information (DCI) for scheduling the PUSCH transmission or group DCI ([0161]: the power control commands may be included in DCI such as uplink grants and/or downlink scheduling assignments and/or DCI that simultaneously provides power control commands for a group of UEs; [0168]: one or more parameters may be communicated to a UE using DCI signals and may be used for calculation of transmit power as well as threshold calculations; [0172]: the one or more DCI may comprise one or more power control commands).Babaei does not expressly describe wherein the PUSCH transmission power is based on “a sum of” the TPC command values.Goto teaches feature of PUSCH transmission power is based on a sum of the TPC command values ([0024]: PL is a path loss, ΔTF(i) is an offset value determined based on a modulation scheme or the like, f(i) is a cumulative value (cumulative sum) of TPC commands associated with the PUSCH which are transmitted from the base station, and A is the cumulative value of TPC commands).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TPC command values sum feature as taught by Goto in the PUSCH power transmission power determination of Babaei to avoid an excessive amount of interference power at mobile station(s).
Claim 13 (similarly claim 5). Babaei shows a base station in a communication system (fig. 4: base station 401), the base station comprising:  	a transceiver (fig. 4: interface 402); and  	a controller coupled with the transceiver (fig. 4: processor 403) and configured to:  	identify a physical uplink shared channel (PUSCH) transmission occasion ([0146]: a UE may determine a different transmit power for different uplink channels based on uplink power control formulas… multiple signals may be transmitted on a subframe of a cell… PUCCH and PUSCH may be transmitted in parallel in a subframe… PUSCH/PUCCH and an SRS signal may be transmitted in different symbols of a subframe), and  	receive, from a terminal, data in the PUSCH transmission occasion based on a PUSCH transmission power determined based on when an eNB accesses the channel, the eNB may transmit for a duration of one or more subframes; [0132]: an offset parameter for one or more channels, information about presence of other technologies, LBT types for one or more channels, an LBT duration for one or more channels, threshold values for one or more channels, power control parameters for an LBT process, transmit parameters for one or more channels and/or other LBT parameters; [0146]: transmit power during an uplink transmission burst including one or more subframe may change based on the above parameters and power control formulas implemented by a UE; [0161]: the sum of PCMAX,c for the configured carriers in case of carrier aggregation may exceed a maximum UE transmit power), wherein  	the at least one TPC command value is included in at least one of downlink control information (DCI) for scheduling the PUSCH transmission or group DCI ([0161]: the power control commands may be included in DCI such as uplink grants and/or downlink scheduling assignments and/or DCI that simultaneously provides power control commands for a group of UEs; [0168]: one or more parameters may be communicated to a UE using DCI signals and may be used for calculation of transmit power as well as threshold calculations; [0172]: the one or more DCI may comprise one or more power control commands).Babaei does not expressly describe wherein the PUSCH transmission power is based on “a sum of” the TPC command values.Goto teaches feature of PUSCH transmission power is based on a sum of the TPC command values ([0024]: PL is a path loss, ΔTF(i) is an offset value determined based on a modulation scheme or the like, f(i) is a cumulative value (cumulative sum) of TPC commands associated with the PUSCH which are transmitted from the base station, and A is the cumulative value of TPC commands).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TPC command values sum feature as taught by Goto in the PUSCH power transmission power determination of Babaei to avoid an excessive amount of interference power at mobile station(s).
---------- ---------- ----------
Allowable Subject Matter
Claims 2 – 4, 10 – 12 and 6 – 8, 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the proper terminal disclaimer(s) is/are filed by the Applicant and approved by the Office.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Marinier et al, US 2014/0321406 A1: a wireless transmit/receive unit (WTRU), comprising a processor, the processor configured, at least in part, to identify at least a first subframe set and a second subframe set of a plurality of subframe subsets; allocate at least one uplink subframe from at least one of the first subframe set or the second subframe set; and apply at least one of a first transmission power parameter or a second transmission power parameter to the at least one uplink subframe for transmission, the first transmission power parameter being a desired received power (Po), and the second transmission parameter being a partial path-loss compensation.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made Final. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        27th September 2022